07/27/2022


                               Case No. DA 22-0055                          Case Number: DA 22-0055



         IN THE SUPREME COURT OF THE STATE OF MONTANA


DENNIS McDONALD, as a general partner,             )
managing partner, and limited partner of OPEN      )
SPEAR RANCH FAMILY LIMITED                         )
PARTNERSHIP                                        )
                                                   )
       Counter Defendant,                          )
       and Appellant,                              )
vs.                                                )
                                                   )
SHARON McDONALD, as a general partner              )
KELLY McDONALD FRASER, limited partner             )
COURTNEY McDONALD, limited partner                 )
CASEY McDONALD, limited partner of the             )
OPEN SPEAR RANCH FAMILY LIMITED                    )
PARTNERSHIP,                                       )
                                                   )
                                                   )
       Counter Claimants and Appellees             )

                    ORDER FOR EXTENSION OF TIME

      Upon consideration of Appellee Sharon McDonald’s Motion for Extension

of Time and good cause appearing therefore, Appellee Sharon McDonald is hereby

granted an extension of time within which to file her Answer Brief to and

including September 6, 2022.




                                         1
      Dated this ____ day of ________________, 2022.



                                         ______________________________
                                         Bowen Breenwood
                                         Clerk of the Supreme Court

Cc:   Rodd A. Hamman
      Jim Lippert
      David B. Gallik
      Hertha L. Lund




                                     2




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                     July 27 2022